      Case 2:18-cv-03290-ROS Document 60 Filed 04/15/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Pete Van Winkle,                                 No. CV-18-03290-PHX-ROS
10                  Petitioner,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Petitioner’s lead counsel has renewed her motion to withdraw. (Doc. 58). Petitioner
16   filed an opposition, requesting his “full team remain intact so as not to disrupt
17   proceedings.” (Doc. 59). To prevent any disruption in proceedings, the Court will allow
18   lead counsel to withdraw only after adequate substitute counsel files a motion to be
19   appointed as replacement counsel. It is unclear whether Petitioner’s other counsel, Gary
20   Bevilacqua, will continue to represent him in addition to new substitute counsel.
21   Therefore, when new counsel seek appointment, the motion shall also indicate whether Mr.
22   Bevilacqua should remain as counsel of record.
23          IT IS ORDERED current counsel shall provide a copy of this Order to the proposed
24   substitute counsel.
25   …
26   …
27   …
28   …
      Case 2:18-cv-03290-ROS Document 60 Filed 04/15/21 Page 2 of 2



 1         IT IS FURTHER ORDERED no later than April 16, 2021, substitute counsel shall
 2   file a motion for appointment as well as a statement regarding Mr. Bevilacqua.
 3         Dated this 14th day of April, 2021.
 4
 5
 6                                                     Honorable Roslyn O. Silver
 7                                                     Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
